Application by the defendant pursuant to People v Bachert (69 NY2d 593), for a writ of error coram nobis vacating a decision and an order of this court, both dated April 14, 1986 (People v Jacobs, 119 AD2d 695), which affirmed a judgment of the Supreme Court, Kings County (Alfano, J.), rendered February 23, 1982, convicting him of murder in the second degree (two counts), robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the application is denied.
We have considered the defendant’s contentions and find them to be without merit. Mangano, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.